ON REHEARING
Decided Feb 24, 1936
By THE COURT
Submitted on rehearing. The original opinion was released on January 6, 1936. Application for rehearing was filed on January 30. 1936. Applications for rehearing should be filed within ten days after the decision is announced under Rule XIII of the Rules of Practice as found in Volume 38 Ohio Appellate Reports. Not having been filed within the proper time the application should be. denied.
We may say, however, that we have examined this application together with the affidavits supporting the same. All of the questions raised were previously submitted by counsel in oral argument and on the briefs. The opinion was rendered upon the record before the court and in our judgment was correct. We adhere thereto. The application for rehearing is denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.